Case 1:19-md-02875-RBK-JS Document 283 Filed 10/28/19 Page 1 of 19 PagelD: 3204

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

IN RE: VALSARTAN PRODUCTS :
LIABILITY LITIGATION ‘ HON. ROBERT B, KUGLER

Civil No. 19-2875 (RBK/JS)

 

CASE MANAGEMENT ORDER NO. (l APPROVING THIRD PARTY PAYOR
PLAINTIFE’S FACT SHEET AND ESTABLISHING SHOW CAUSE PROCESS

i, Third Party Payor Plaintiff’s Fact Sheet

The Court hereby approves the Third Party Payor Plaintiff's Fact Sheets for the Third Party
Payor Plaintiffs, in the form attached hereto as Exhibit A, The Third Party Payor Plaintiffs
identified in the Consolidated Amended Economic Loss Master Complaint shall have ninety (90)
days from the entry of this order to complete the Third Party Payor Plaintiffs Fact Sheet. All other
Third Party Payor Plaintiffs shall complete the Third Party Payor Plaintiff’s Fact Sheet sixty (60)
days after such party’s first appearance in the above-captioned litigation,

2. Show Cause Process

Within six (6) weeks of receipt of a completed Third Party Payor Plaintiff’s Fact Sheet,
Defendants shall notify that Plaintiff of any core deficiencies. Defendants shall serve the following
with a copy of the deficiency letter via email: (1) Adam M. Slater, Esq.
(aslater@mazieslater.com); (2) David Stanoch, Esq. (dstanoch@golombhonik.com); and
(3) counsel of record for the individual Plaintiff completing said fact sheet. Plaintiff shall respond

by letter within three (3) weeks of the date of service of Defendants’ letter.

 

 
Case 1:19-md-02875-RBK-JS Document 283 Filed 10/28/19 Page 2 of 19 PagelD: 3205

If the dispute is not resolved, Defendants shail put the dispute on the agenda for the next
in-person conference. If a case appears on the agenda for two in-person conferences, the
Defendants may request that an Order to Show Cause be entered as to the delinquent party. That
Order to Show Cause shall be returnable at the next in-person conference and require the
delinquent party to show cause why his complaint should not be dismissed with prejudice.

tw
ORDERED this 9% day of October, 2019.

 
    

IN. JOEL SCHNEIDER
ITED STATES DISFRICHUDGE

MAGstRAtG

f:

 
Case 1:19-md-02875-RBK-JS Document 283 Filed 10/28/19 Page 3 of 19 PagelD: 3206

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

MDL No. 2875

IN RE: VALSARTAN

PRODUCTS LIABILITY LITIGATION Honorable Robert B. Kugler,

District Judge
This Document Relates to: Honorable Joel Schneider,
Magistrate Judge

 

 

mS 1

This Fact Sheet must be completed by each plaintiff who has filed a lawsuit claiming the
right to recovery as a Third Party Payor (“Third Party Payor”) related to the use of Valsartan
products by covered insureds and/or members. Please answer every question to the best of your
knowledge. In completing this Fact Sheet, you are under oath and must provide information that
is true and correct to the best of your knowledge. If you cannot recall all of the details requested,
please provide as much information as you can, You must supplement your responses if you learn
that they are incomplete or incorrect in any material respect. For each question, where the space
provided does not allow for a complete answer, please attach additional sheets so that all answers
are complete. When attaching additional sheets, clearly label to what question your answer
pertains, Please do not leave any blank spaces; if a question does not apply, respond “N/A”,

 

 

In filling out this form, please use the following definitions:

(1) “health care provider” means any hospital, clinic, medical center, physician's office,
infirmary, medical or diagnostic laboratory, provider of telemedical services, whether real-time
telemedicine, remote patient monitoring, or store-and-forward service, or other facility that
provides medical, dietary, psychiatric, or psychological care or advice, and any pharmacy, weight
loss center, x-ray department, laboratory, physical therapist or physical therapy department,
rehabilitation specialist, physician, psychiatrist, osteopath, homeopath, chiropractor,
psychologist, nurse, physician’s assistant, nutritionist, dietician, or other persons or entities
involved in the evaluation, diagnosis, care, or treatment of the plaintiff or plaintiffs’ decedent;

(2) “Document” has the meaning set forth in Federal Rule of Civil Procedure 34.

(3) “Valsartan product” means any Valsartan-containing product, including but not
limited to Yalsartan, Amlodipine/Vaisartan, Valsartan/Hydrochlorothiazide (HCTZ), or
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ);

(4) “Complaint” means the operative complaint filed in your case, whether an original
or amended or subsequent complaint;

(5) “Plan” means any employee welfare benefit plan, whether or not in writing, whether
or not governed by ERISA, PEHBA, contract, or any other statute, which was established or
maintained for the purpose of providing covered individuals, through the purchase of insurance
or otherwise, prescription drug coverage medical, surgical, or hospital care, services, supplies or
benefits in the event of sickness, accident, or injury;

 

(6) “Recipient” means any person to whom services or products are or were provided

 

' For plaintiff MSP Recovery Claims Series, LLC, the information and documents requested in this fact sheet
only applies to the assignors alleged in the operative complaint. MSP Recovery Claims Series, LLC must identify
all other assignors separately, and agrees to produce the assignment agreements for these assignors upon request

feag9sDabenta $0 160579.DOCX v1}{2853 / BRE

 
Case 1:19-md-02875-RBK-JS Document 283 Filed 10/28/19 Page 4 of 19 PagelD: 3207
" under any Program;

(7) “Contracting Parties” means those private employers, political subdivisions and all
other contracting parties, which have contracted with you concerning health care for members of
their group or their dependents;

(8) “Contract” means each master contract or insurance contract between you and any
employer, person, pharmacy, Pharmacy Benefit Manager, or Plan whereby you undertake to
insure or administer health coverage obligations with respect to individual recipients, and
includes all documents normally associated with such agreements and obligations, including
Subscriber, Recipient or participant certificates, summaries of benefits, summary plan
descriptions, and other documents normaily attached to or considered by you to be a part of such
contracts;

(9) “Member ID (anonymized)” means an ID number which has been de-identified in
accordance with the § 164.514(b) of the Health Insurance Portability and Accountability Act
(“HIPAA”) Privacy Rule.

(10) “Program” includes all health care policies, health care Contracts, health care Plans,
or other heaith care insurance, employee health benefits, Medicaid, or other health care programs
(including their predecessors) or health care expenditures for or with respect to which you seek
damages or other relief in this action;

(11) “Provider” has the meaning set forth in 42 C.F.R. § 488.1, and includes any vendor
or supplier of goods or services paid for or reimbursed by you pursuant to any Plan, Contract,
agreement, or policy, whether or not in direct contractual privity, including pharmaceutical
manufacturers and suppliers;

(12) “Damages” means any form of monetary relief (irrespective of whether labeled as
reimbursement, restitution, compensatory damages, punitive damages, or otherwise), and any
other form of judicial relief;

(13) “Damages Period” means January 1, 2012 to the present,

(14) “You,” “your,” “plaintiff,” and “Third Party Payor” shall be used interchangeably
and refer to the plaintiff completing this Fact Sheet.

Information provided by plaintiff will only be used for purposes related to this litigation. This Fact
Sheet is completed pursuant to the Federal Rules of Civil Procedure governing discovery (or, for state
court cases, the governing rules of the state in which the case is pending) and Case Management Order
No. 7 (“CMO-7”), ECF No, 114. Moreover, to the extent information in this Fact Sheet can be provided
in spreadsheet format as it is maintained, then plaintiffs may produce the information in that manner.

I. CORE CASH INFORMATION

A. Each Third Party Payor will provide information relating to payments for Valsartan product in the civil
action that they filed:

 

Caption:

 

Court and Docket No.
(and MDL Docket No. if
different):

Plaintiff's Attorney, |
Law Firm, Address,
Phone Number, and
Email Address:

{2853 / MISC / 00160579.DOCX v1} {2853 / BRF

 

 

 

 

 

 

 
Case 1:19-md-02875-RBK-JS Document 283 Filed 10/28/19 Page 5 of 19 PagelD: 3208
Date Lawsuit Filed: -

 

 

Jurisdiction where suit

would have been filed | ~
Gf divect filed into.
‘MDL): pe
Basis for jurisdiction in
venue where suit would
have been filed (Gf
direct filed into MDL):

 

 

 

 

 

I. ORGANIZATIONAL INFORMATION
A. Background Information

I Name:

 

2 Names of your predecessor entities and those entities’ date(s) of inception if you were the
product of a merger, consolidation, or other reorganization, and state whether you seek
Damages on behaif of such predecessor entities:

 

 

 

3 Location of your headquarters and your principal place of business (if different from
headquarters):

 

 

 

 

{2853 / MISC / 00160579, DOCX v1}{2853 / BRE

 
Case 1:19-md-02875-RBK-JS Document 283 Filed 10/28/19 Page 6 of 19 PagelD: 3209

11. PROGRAM INFORMATION
A. — Program Information

Identify the below for each Program, product, and service offered by you that covered

 

!
Valsartan products during the Damages Period.

Contracting] Years | Policy |Program,| Type of | Drug |Manufacturer| NDC | Cost to |Cost to| Number of
Party . |Covered|Number| Product, | Business ‘Name.|.° .... |. | Codes |Recipient/Insurer| Recipients/
ep ep Jor Servieep pee “2 |Subseribers

a) who.
ae : : : Purchased
| Valsartan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Member ID (anonymized) | Cost to Recipient Cost to Insurer. ~

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{2853 / MISC / 00160579.DOCX v1} {2853 / BRF

For each individual Recipient as to which you claim, please provide the following:

 
Case 1:19-md-02875-RBK-JS Document 283 Filed 10/28/19 Page 7 of 19 PagelD: 3210
B. Record Retention

To the extent you are unable to provide information requested in Section ITL.A-
above, separately identify and describe all record retention policies that you

now have or have had at any time during the Damages Period, and of each of
the policies identified, also identify the records custodian of and the person(s)

most knowledgeable with respect to the policies:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cy Witnesses

1. Identify all persons with knowledge concerning the substance of your allegations against the
Defendants in this action.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2. Identify all persons who can testify about the benefits and coverages afforded
by, and rules, regulations, requirements, provisions and/or procedures
governing, any Programs covering Valsartan products during the Damages
Period.

 

 

 

(2853 / MISC / 00160579, DOCK w11(2853/ BRE

 
Case 1:19-md-02875-RBK-JS Document 283 Filed 10/28/19 Page 8 of 19 PagelD: 3211

 

 

 

 

 

 

 

 

 

 

3. Identify all persons who can testify about any policies, programs, procedures, and
efforts utilized by you to identify and collect from other persons or sources amounts
paid or incurred in connection with Programs covering Valsartan products during the
Damages Period.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D. Statements
l Identify any and all written or oral statements made by you and/or your agent(s) that

reflect the TPP’s opinions or views regarding Valsartan product, or the defendants’
role related to the Valsartan product, including, but not limited to, interviews,
speeches, articles, advertisements, and any other form of public statement,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 Identify all of your agents, if any, who have participated in, or who have had

Booey for, the © pigparation of press releases, contacts with members of the
{2853 / MISC / 00160579.DOCX v1}{2853 /B

 
Case 1:19-md-02875-RBK-JS Document 283 Filed 10/28/19 Page 9 of 19 PagelD: 3212

press, broadcast or electronic media, social media, internet news outlets, the staging
or conduct of press conferences or other activities to publicize or publicly comment
upon your position regarding the Valsartan product, or the defendants’ role related
to the Valsartan product.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E. Awareness of the Recali Condition

1, Describe with particularity when and how you became aware of the presence of
nitrosamines in Valsartan product.

 

 

 

 

 

 

 

 

 

 

 

2. Identify all of the medications identified on the agreed list, attached as
Exhibit A, you purchased for your Recipients or for which you paid
reimbursements after becoming aware of the presence of nitrosamines in
Valsartan product,

 

 

 

 

 

 

 

 

 

 

{2853 / MISC / 00160579, DOCX v1} {2853 / BRP

 

 

 
Case 1:19-md-02875-RBK-JS Document 283 Filed 10/28/19 Page 10 of 19 PagelD: 3213

TV. FERAUD CLAIMS

1. Are you claiming fraud or consumer fraud in this action on the basis of Plaintiff-
specific allegations other than those set forth in the Master and Short Form Complaints?

YesOl Nod

if yes, please answer the following questions:

 

 

 

 

 

 

 

 

2. What representation(s) do you claim was falsely or fraudulently made and to whom was it
made?

3. By whom?

4. How was it made?

5. When was the alleged representation(s) made? Identify approximate date(s).

6. Were these representations in writing? Yes 0 No

i. If the representations(s) was in writing, did you retain and currently have the

original or a copy of those representations? Yes 0 No [1

{2853 / MISC / 00160379.DOCX v1} {2853 / BRF

 
Case 1:19-md-02875-RBK-JS Document 283 Filed 10/28/19 Page 11 of 19 PagelD: 3214

Vv. DECLARATION

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that all of the information
provided in this Plaintiff Fact Sheet is true and correct to the best of my knowledge, information
and belief formed after due diligence and reasonable inquiry, that I have supplied all the
documents requested in Part V of this Plaintiff Fact Sheet, to the extent that such documents are
in my possession or in the possession of my lawyers.

Further, I acknowledge that I have an obligation to supplement the above responses if I
learn that they are in some material respects incomplete or incorrect,

 

Name of Plaintiffs Representative (Signature) Date

 

 

Name of Plaintiff’s Representative (Printed)

 

 

Title of Plaintiff's Representative

{2853 / MISC / 00160579, DOCX v1} {2853 / BRF 9

 
Case 1:19-md-02875-RBK-JS Document 283 Filed 10/28/19 Page 12 of 19 PagelD: 3215

Y. DOCUMENT DEMANDS

Please provide the following Documents, whether written or in electronic form, in the
possession, custody or control, of you or your attorneys’, Please indicate by answering “Responsive
Documents Attached” or “I have no Documents responsive to this request” by checking/marking the
appropriate box provided, and attach a copy of each of the Documents you have to this Fact Sheet
with your responses to the questions above:

1, All non-privileged Documents you reviewed that assisted you in the
preparation of the answers to this Fact Sheet.

Responsive Documents Attached O

LT have no Documents responsive to this request U

2. A copy of all records and/or Documents relating to each Recipient’s
reimbursement for Valsartan, Amlodipine/Valsartan,
Valsartan/Hydrochlorothiazide (HCTZ), and/or
Amlodipine/Vaisartan/Hydrochlorothiazide (HCTZ) in the past ten (10) years.

Responsive Documents Attached 0

T have no Documents responsive to this request 0

3, All Documents sufficient to identify the procedures in medical insurance
Programs during the Damages Period used to coordinate benefits with other
potential payers, including procedures to verify that a beneficiary is not covered
by any other insurance policy, as well as any manuals or policy statements
concerning such procedures, and all Documents concerning the effectiveness of
those procedures,

Responsive Documents Attached 0

T have no Documents responsive to this request 0

4, All Documents sufficient to identify the procedures in medical insurance
Programs during the Damages Period, other than coordination of benefits
procedures, used to identify and pursue other potentially lable parties,
including any manuals, guidelines or policy statements concerning such
procedures, and ail Documents concerning the effectiveness of those
procedures.

Responsive Documents Attached 0

f have no Documents responsive to this request O

5. All Documents that concern, explain, evaluate, criticize, or suggest
improvements to the policies, programs, procedures, and efforts utilized
during the Damages Period by you to identify and collect from persons or
third-party resources amounts paid or incurred in connection with any
medical insurance Program.

Responsive Documents Attached (]
{2853 / MISC / 00160579.DOCX v1} {2853 /BRF 10

 
Case 1:19-md-02875-RBK-JS Document 283 Filed 10/28/19 Page 13 of 19 PagelD: 3216
T have no Documents responsive to this request O

6. All Documents that concern your right (or lack thereof) to seek to recover
from other persons or sources any portion of medical insurance Program costs
of providing services, including samples of all forms executed by applicants
from time to time during the Damages Period assigning their rights of
recovery or undertaking any duties, such as the duty to cooperate, with you.

Responsive Decuments Attached (

I have no Documents responsive to this request 0

7. All Documents, databases, summaries, or compilations of data concerning
any Claim of contribution, indemnification, lien, subrogation, or other alleged
right of recovery asserted by you against any person or entity concerning
costs paid for Valsartan product or incurred during the Damages Period.

Responsive Documents Attached

Tl have no Decuments responsive to this request 0

8. All Documents in your possession which mention any alleged health risks
related to or the recall of Valsartan, Amlodipine/Valsartan,
Valsartan/Hydrochlorothiazide (HCTZ), or
Amlodipine/Valsartan/Hydrochtorothiazide (HCTZ), or any alleged health risks
or hazards related to Valsartan, Amlodipine/Valsartan,
Valsartan/Hydrochlorothiazide (HCTZ), or
Amlodipine/Valsartan/Hydrochlorothiazide (HCTZ) in your possession, other
than legal Documents, Documents provided by your attorney, or Documents
obtained or created for the purpose of seeking legal advice or assistance.

Responsive Documents Attached 0

T have no Documents responsive to this request 0

9. All Documents in your possession regarding the medications identified on the agreed
list, attached as Exhibit A, purchased for your Recipients or for which you paid
reimbursements after discovering the possible presence of nitrosamines in valsartan
medications, This Request includes, but is not limited to, all Documents identifying
or discussing the price of such replacement medications and the cost incurred by you
in purchasing such medications or in making reimbursement payments for the same.

Responsive Decuments Attached O

T have no Documents responsive to this request O

10. All contracts between you and any pharmacy or Pharmacy Benefit Manager
related to any actual or potential claims asserted by you in this litigation.

Responsive Docuntents Attached subject to attorneys’-eyes-only protection (

T have no Documents responsive to this request 0

{2853 / MISC / 00160579.DOCX v1} {2853 / BRP 11

 

 

 
Case 1:19-md-02875-RBK-JS Document 283 Filed 10/28/19 Page 14 of 19 PagelD: 3217

I,

12,

13,

14,

15.

16.

All Documents in your possession or in the possession of anyone acting on your
behalf (not your lawyer) obtained directly or indirectly from any of the
Defendants relating to the recall of any Valsartan product.

Responsive Documents Attached 0

Ihave no Documents responsive to this request

All Documents constituting any communications or correspondence between you
and any representative of any of the Defendants relating to Valsartan product.

Responsive Documents Attached 0

LT have no Documents responsive to this request 0

All statements that were made or taken from any of the Defendants in this action,
including, but not limited to, the current or former officers, directors, employees,
or agents of any of the Defendants, concerning any of the claims alleged in this
action,

Responsive Documents Attached 0

T have no Documents responsive to this request 0

Copies of all records of any other costs or expenses allegedly incurred by you
as a result of the allegations in your complaint.

Responsive Documents Attached 0

T have no documents responsive to this request 0

All public statements made by or on behalf of you relating to this litigation in
your possession.

Responsive Documents Attached 1]

Ihave no Documents responsive to this request 2

Bor Plaintiff MSP Recovery Series, LLC, a list of all assignors not identified in the Master
Complaint and the assignment agreements associated with said assignors,

Responsive Documents Attached 0

I have no Documents responsive to this request O

[insert signature blocks as we would for a request for production]

{2853 / MISC / 00160579,DOCX v1} {2853 / BRF 12

 

 
Case 1:19-md-02875-RBK-JS Document 283 Filed 10/28/19 Page 15 of 19 PagelD: 3218

3

SCAN AM PWNS

BREA HR RR WWWWwWWY WwW WNN DNDN ND BD RD ee be Re rt ee be Re Oe RE Re
AM bhWNeE ODO OTA ARON EP OCW MAINA PBWHE SO mA PWN

EXHIBIT A

AMLODIPINE AND OLMESARTAN MEDOXOMIL

AMLODIPINE BESYLATE AND VALSARTAN

AMLODIPINE BESYLATE, VALSARTAN AND HYDROCHLOROTHIAZIDE
AMLODIPINE BESYLATE; HYDROCHLOROTHIAZIDE; OLMESARTAN MEDOXOMIL
AMLODIPINE BES YLATE; OLMESARTAN MEDOXOMIL.

AMLODIPINE BESYLATE; VALSARTAN

ATACAND

ATACAND HCT

AVALIDE

. AVAPRO

. AZOR

. BENICAR

. BENICAR HCT

. BYVALSON

. CANDESARTAN CILEXETIL

. CANDESARTAN CILEXETIL AND HYDROCHLOROTHIAZIDE
. CANDESARTAN CILEXETIL; HY DROCHLOROTHIAZIDE

, COZAAR

. DIOVAN

. DIOVAN HCT

. EDARBI

. EDARBYCLOR

. ENTRESTO

. EPROSARTAN MESYLATE

. EXFORGE

. EXFORGE HCT

. HYDROCHLOROTHIAZIDE; OLMESARTAN MEDOXOME.
. HYDROCHLOROTHIAZIDE; TELMISARTAN

. HYZAAR

. IRBESARTAN

. IRBESARTAN AND HYDROCHLOROTHIAZIDE

. LOSARTAN

. LOSARTAN POTASSIUM

. LOSARTAN POTASSIUM AND HYDROCHLOROTHIAZIDE
. MICARDIS

. MICARDIS HCT

. OLMESARTAN MEDOXOMIL

, OLMESARTAN MEDOXOMIL AND HYDROCHLOROTHIAZIDE
. TELMISARTAN

. TELMISARTAN AND AMLODIPINE

. TELMISARTAN AND HYDROCHLOROTHIAZIDE

. TEVETEN

. TRIBENZOR

. TWYNSTA

. VALSARTAN

. VALSARTAN AND HYDROCHLOROTHIAZIDE

 

 

 
Case 1:19-md-02875-RBK-JS Document 283

Non-ARB Medications:

(Diuretics)

SC HAAMPWN ES

amiloride hydrochioride hydrochlorothiazide
Aldactazide

Aldactone

amiloride

bumetanide

Bumex

chlorthalidone

chlorothiazide

Diuril

. Dyazide

. Dyrenium

. Esidrix

. furosemide

. hydrochloride

. hydrochlorothiazide
. Hydrodiuril

. Hygroton

. indapamide

. Lasix

. Lozol

. Maxzide

. metolazone

. Microzide

. Midamar

. Moduretic

. Mykrox

. Spironolactone

. spironolactone hydrochlorothiazide
. triamterene

. triamterene hydrochlorothiazide
. Zaroxolyn

(Beta Blockers)

CON AM RYN

acebutolol

atenolol

Betapace

betaxolol

bisoprolol fumarate
Blocadren

carteolol hydrochloride
Cartrol

Corgard

. hydrochlorothiazide and bisoprolol
. Inderal

. Kerlone

. Levatol

Filed 10/28/19 Page 16 of 19 PagelD: 3219

 
Case 1:19-md-02875-RBK-JS

‘

14. Lopressor

15. metoprolol tartrate
16, metoprolol succinate
17. nadolol

18. penbutolol sulfate
19, pindolol

20, propranolol hydrochloride
21, Sectral

22. solotol hydrochloride
23, Tenormin

24, timolol maleate

25, Toprol-XL

26. Visken

27, Zebeta

28, Ziac

(ACE Inhibitors)

Accupril

Aceon

Altace
benazepril hydrochloride
Capoten
captopril
enalapril maleate
fosinopril sodium
lisinopril

10. Lotensin

11. Mavik

12. moexipril

13, Monopril

14. perindopril

IS. Prinivel

16. quinapril hydrochloride
17, ramipril

8. trandolapril

19, Univase

20. Vasotec

21, Zestril

PRN AMEYN

(Calcium Channel Blockers)

amlodipine besylate
Adalat CC

bepridil

Calan SR

Cardene SR

Cardizem CD
Cardizem SR

Covera HS

diltiazem hydrochloride

CAN AMWE WH

Document 283

Filed 10/28/19 Page 17 of 19 PagelD: 3220

i
i

 

 
Case 1:19-md-02875-RBK-JS Document 283

Loy

10.
Li.
12.
13.
14,
15.
16.
17,
18.
19,
20.
21,
22.
23.
24,
25,
26.
27,

Dulacor XR
DynaCire
DynaCire CR
felodipine
Isoptin SR
isradipine
Lotrel
nicardipine
nifedipine
nisoldipine
Norvasc
Plendil
Procardia XL
Sular

Tiazac
Vasocor
verapamil hydrochloride
Verelan

(Alpha blockers)

AWE WOH

Cardura

doxazosin mesylate
Hytrin

Minipress

prazosin hydrochloride
terazosin hydrochloride

(Alpha-2 receptor agonist)

1,

Methyidopa

(Combined alpha and beta-blockers)

AWE YY

carvedilol

Coreg

labetalol hydrochloride
Normodyne

Trandate

(Central agonists)

SNAWREWNE

Aldomet

alpha methyldopa
Catapres

clonidine hydrochloride
guanabenz acetate
guanfacine hydrochloride
Tenex

Wytensin

Filed 10/28/19 Page 18 of 19 PagelD: 3221

 
Case 1:19-md-02875-RBK-JS Document 283

a oqo

(Peripheral adrenergic inhibitors)

1. guanadrel

2. guanethidine

3. Hylorel

4, Ismelin

5. monosulfate

6. reserpine

7. Serpasil
(Vasodilators)

1. Apresoline

2. hydralazine hydrochloride

3. Loniten

4. minoxidil

Filed 10/28/19 Page 19 of 19 PagelD: 3222

 

 
